DETAILED ACTION
This office action is in response to applicant's communication filed on 01/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, claims 1-2, 4, 12-13, 15-16, and 20 are amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward a system and method to enable adjusting the rate of growth of a persistent log comprising fixed-size and growable portions, generated by a log generator and consumed by a plurality of log consumers, based on various log processing parameters received from a log consumer including log consumption progress and earliest log sub-portion needed.
			The most relevant prior arts are Leshinsky (US 2017/0024315 A1), Upton (“Why does the transaction log grow?”, March 2014), OracleGuide (“Oracle® Database Administrator’s Guide”, July 2017) and Lashley (US 2008/0228835 A1).
	However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following:
...use at least the received log processing parameters to determine an adjustment in the rate of growth of the persistent log,... 
...make the determined adjustment in the rate of growth of the persistent log, causing the log generator to adjust a rate of generation of log records.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408) 918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145